 



Exhibit 10.31
Form Restricted Stock Unit Award for Directors
PRIDE INTERNATIONAL, INC.
2004 DIRECTORS’ STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     This Restricted Stock Unit Agreement (“Agreement”) between PRIDE
INTERNATIONAL, INC. (the “Company”) and ____________ (the “Grantee”), a
nonemployee Director of the Company, regarding an award (“Award”) of ______
units of Common Stock (as defined in the Pride International, Inc. 2004
Directors’ Stock Incentive Plan (the “Plan”), such Common Stock comprising this
Award referred to herein as “Restricted Stock Units”) awarded to the Grantee on
______ (the “Award Date”), such number of Restricted Stock Units subject to
adjustment as provided in the Plan, and further subject to the following terms
and conditions:
     1. Relationship to Plan
     This Award is subject to all of the terms, conditions and provisions of the
Plan and administrative interpretations thereunder, if any, which have been
adopted by the Committee thereunder and are in effect on the date hereof. Except
as defined herein, capitalized terms shall have the same meanings ascribed to
them under the Plan.
     (a) “Disability” has the meaning set forth in Section 1.409A-3(i)(4)(A) of
the Treasury Regulations and shall be determined by the Committee in its sole
discretion.
     (b) “Payment Election” shall have the meaning set forth in Section 3(a)
hereof.
     (c) “Transfer Commencement Date” shall mean either [the first anniversary
of the Award Date], or, if Grantee makes a Payment Election, the first date of
payment pursuant to such Payment Election. The Transfer Commencement Date
pursuant to a Payment Election shall be either a fixed date or the date of a
Separation from Service, as specified by the Grantee.
     (d) “Separation from Service” shall mean a “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h).
     2. Vesting
     The Grantee shall be fully vested in the Restricted Stock Units on the
Grant Date.
     3. Delivery of Shares
     (a) Form of Delivery. The Restricted Stock Units are payable in ordinary
shares of Company Stock. This distribution may be made either as a single lump
sum transfer of shares or through the transfer of shares in substantially equal
annual installments over the period selected by the Grantee. Subject to the
provisions of this Restricted Stock Unit Agreement, the Grantee shall timely
elect the form in which the distribution shall be made and the applicable
Transfer Commencement Date in the form and manner prescribed by the Committee
pursuant to the requirements of Section 409A of the Code (the “Payment
Election”). If the Committee or its

 



--------------------------------------------------------------------------------



 



designee has not received the Grantee’s Payment Election by the applicable
deadline, then the Grantee shall receive the Common Stock in a single lump sum
payment on [the first anniversary of the Award Date].
     (b) General Provisions Regarding Timing of Delivery. Except as specifically
set forth in this Restricted Stock Unit Agreement, distribution of shares
subject to this Award of Restricted Stock Units shall commence on the Transfer
Commencement Date in the following form:
     (i) in a single lump sum transfer of shares; or
     (ii) if elected by the Grantee pursuant to a Payment Election in accordance
with Section 3(a), in a series of substantially equal annual installments over a
period selected by the Grantee commencing on the Transfer Commencement Date and
continuing on the succeeding anniversaries of such Transfer Commencement Date;
provided, however, that no distribution of shares shall occur prior to [the
first anniversary of the Award Date].
     (c) Circumstances Requiring Distributions Regardless of Payment Election.
     (i) Death Prior to Distribution of Entire Award. Notwithstanding any
Payment Election to the contrary, if the Grantee dies prior to the transfer of
all of the shares to which he is entitled pursuant to this Restricted Stock Unit
Agreement, then any shares that have not been transferred as of the date of the
Grantee’s death will be transferred in a single lump sum to the Grantee’s
estate. Such transfer shall occur on the later of [the first anniversary of the
Award Date] or the date that is 90 days after the date of the Grantee’s death.
     (ii) Disability Prior to Distribution of Entire Award. Notwithstanding any
Payment Election to the contrary, if the Grantee experiences a Disability prior
to the transfer of all of the shares to which he is entitled pursuant to this
Restricted Stock Unit Agreement, then any shares that have not been transferred
as of the date of the Grantee’s Disability will be transferred in a single lump
sum to the Grantee. Such transfer shall occur on the later of [the first
anniversary of the Award Date] or the date that is 90 days after the Grantee’s
Disability.
     (iii) Change in Control. Notwithstanding any Payment Election to the
contrary, all undistributed shares associated with this Restricted Stock Unit
Agreement shall be transferred to the Grantee in a single lump sum on the later
of [the first anniversary of the Award Date] or the date that is the fifth
business day following the date of a Change in Control that constitutes a
permissible payment event under Treasury Regulation Section 1.409A-3(i)(5).

-2-



--------------------------------------------------------------------------------



 



     4. Dividend Equivalent Payments
     The Grantee will be entitled to receive a cash payment equal to the
dividends paid with respect to Common Stock covered by the Restricted Stock
Units, payable in the same amount and at the same time as dividends on Common
Stock are paid to any other stockholder.
     5. Stockholder Rights
     The Grantee shall have no rights of a stockholder with respect to shares of
Common Stock subject to this Award unless and until such time as the Award has
been settled by the transfer of shares of Common Stock to the Grantee.
     6. Restriction on Settlement and Delivery of Shares
     The Company shall not be obligated to deliver any shares of Common Stock if
counsel to the Company determines that such sale or delivery would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which the Common Stock is listed or quoted. The Company
shall in no event be obligated to take any affirmative action in order to cause
the delivery of shares of Common Stock to comply with any such law, rule,
regulation or agreement.
     7. Notices
     Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Award shall be in writing and shall be:
     (a) by registered or certified United States mail, postage prepaid, to
Pride International, Inc., Attn: Corporate Secretary, 5847 San Felipe,
Suite 3300, Houston, Texas 77057; or
     (b) by hand delivery or otherwise to Pride International, Inc., Attn:
Corporate Secretary, 5847 San Felipe, Suite 3300, Houston, Texas 77057.
     Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Grantee, five days after
deposit in the United States mail, postage prepaid, addressed to the Grantee at
the address specified at the end of this Agreement or at such other address as
the Grantee hereafter designates by written notice to the Company.
     8. Assignment of Award
     Except as otherwise permitted by the Committee, the Grantee’s rights under
the Plan and this Agreement are personal; no assignment or transfer of the
Grantee’s rights under and interest in this Award may be made by the Grantee
other than by will or by the laws of descent and distribution.

-3-



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, subject to the approval of the Committee, in
its sole discretion, the Award may be transferred by the Grantee to (i) the
children or grandchildren of the Grantee (“Immediate Family Members”), (ii) a
trust or trusts for the exclusive benefit of such Immediate Family Members
(“Immediate Family Member Trusts”) or (iii) a partnership or partnerships in
which such Immediate Family Members have at least 99% of the equity, profit and
loss interests (“Immediate Family Member Partnerships”). Subsequent transfers of
a transferred Award shall be prohibited except by will or the laws of descent
and distribution, unless such transfers are made to the original Grantee or a
person to whom the original Grantee could have made a transfer in the manner
described herein. No transfer shall be effective unless and until written notice
of such transfer is provided to the Committee, in the form and manner prescribed
by the Committee. Following transfer, the Award shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer,
and except as otherwise provided herein, the term “Grantee” shall be deemed to
refer to the transferee. The consequences of termination of service shall
continue to be applied with respect to the original Grantee, following which the
Awards shall vest only to the extent specified in the Plan and this Agreement.
     9. Withholding
     At the time of delivery of shares of Common Stock attributable to
Restricted Stock Units, the amount of all federal, state and other governmental
withholding tax requirements imposed upon the Company with respect to the
delivery of such shares of Common Stock attributable to Restricted Stock Units
shall be remitted to the Company or provisions to pay such withholding
requirements shall have been made to the satisfaction of the Committee. The
Committee may make such provisions as it may deem appropriate for the
withholding of any taxes, if any, which it determines is required in connection
with this Award.
     10. Stock Certificates
     Certificates representing the Common Stock issued pursuant to the Award
will bear all legends required by law and necessary or advisable to effectuate
the provisions of the Plan and this Award.
     11. Successors and Assigns
     This Agreement shall bind and inure to the benefit of and be enforceable by
the Grantee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Grantee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.
     12. No Continued Service Guaranteed
     No provision of this Agreement, and no action of the Company or the
Committee with respect hereto, shall confer or be construed to confer any right
upon the Grantee to continue as a Director of the Company or any Subsidiary.

-4-



--------------------------------------------------------------------------------



 



     13. Governing Law
     This Agreement shall be governed by, construed, and enforced in accordance
with the laws of the State of Delaware.
     14. Amendment
     This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Grantee.
     15. Section 409A Compliance.
     It is intended that the provisions of this Agreement satisfy the
requirements of Code Section 409A, and the accompanying U.S. Treasury
Regulations and pronouncements thereunder, and that the Agreement be operated in
a manner consistent with such requirements to the extent applicable.
     If the Grantee is identified by the Company as a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code on the date on which
he has a Separation from Service (other than due to death), any transfer of
shares payable on account of a Separation from Service shall not take place
prior to the earlier of (i) the first business day following the expiration of
six months from the Grantee’s Separation from Service, (ii) the date of the
Grantee’s death, or (iii) such earlier date as complies with the requirements of
Section 409A of the Code (the “Specified Employee Transfer Date”). If the
Grantee elected to receive his distribution in a series of installments, he
shall receive the first installment on his Specified Employee Transfer Date, but
any subsequent installments shall be payable without regard to his status as a
specified employee.

            PRIDE INTERNATIONAL, INC.
    Date: _______________________ By:           Name:           Title:        

     The Grantee hereby accepts the foregoing Restricted Stock Unit Agreement,
subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.

            GRANTEE:
    Date: _______________________                      

-5-